Case 1:19-cv-00037-JB-N Document 37 Filed 08/17/21 Page 1 of 1                   PageID #: 147




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 BARRY L. MOTES, JR.,                      :
     Plaintiff,                            :
                                           :
                                           :
 vs.                                       :               CIVIL ACTION 19-0037-JB-N
                                           :
 SAM COCHRAN, et al.,                      :
      Defendants.                          :
                                           :
                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to the

issue raised, and there having been no objections filed, the Recommendation of the Magistrate

Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court. It

is ORDERED that summary judgment is GRANTED in favor of Defendants Sheriff Sam

Cochran, Warden Trey Oliver, III, Correctional Officer Ferman Jackson, and Correctional

Officer Lester Pittman and all claims presented by the Plaintiff are DISMISSED with

prejudice.

       DONE and ORDERED this 17th day of August, 2021.

                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
